                                                                      '
                                                                                 u s DlsT.couv
                            CNITED STATFJSols-rluc'fcocrt-a tcRAT
                                                               rso
                                                                 CWrFl
                                                                     cE ko usvx
                                                                     LOW                ,

                                  M iddle DistrictofFlorida                  FILED
                                      Offce ofthe Clerk                   SEP 32 2218
                                      801 N .Florida A ve.           JU      D    L ,CLERK
                                    TampajFlorida 33602             BY
                                       (813)301-5409

 Septem ber24,2919

 OfficeoftheClerlt
U nited States D istrictCourt
W estern DistrictofVitginia
255 W estM ain Street,R oom 304
Charlottesville,V A 22902-5047
 Re: U nited States v.D anielM cM ahon
     W estern D istrictofV irginia C ase N o.3:19-CR -14
            M idàleDistrictofFloridaCaseNo.8:19-mi-2237-T-TGW
                              '
                                                                )
                        '
                    ,

 D earSir or M adam :


       Enclosed please tind the docketentries forthe above-referenced defendant,
 w ho w as seen for an initial appearance in the M iddle D istrict of Florida on a
 superseding indictm ent out of your district and ordered detained pending further
 proceedings in your court.


    Sincerely,
'


    s/fK''a.gr g/wzakv
 D aw n M .Saucier
        K    ' .

 D eputy Clerk
                '
            ,

 Enclosures




Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 1 of 11 Pageid#: 37
                                          U NITED STATESD ISTRICT COVRT
                                           M IDDLE D ISTRICT OF FLORIDA
                                                  TAVPA DIVISION

    VNITEQ STATESOFAM ERICA                                                         C9M M ITM ENT
                                                                         To A NOTHER D ISTRICT
    oaNlss McMasloN                                                     cass/o.8:19-w -z237-'r-'row
                                                                                .                r       '   '           lv 8 '
                                                          CRARGES
               Charging Document                    t
                                                        Statutets)                           Charging District   '



             SupersedingIndictment             l8U.S.C.245(b)(l)(A)                     W estelm Districto/virginia
                                               17U.S.C,245(b)(4)                           CaseNo.'3:19-C.R-14
                                               I8'U.S.C.875     '                                    '
    .
        .                                  .
                                               18U.S.C.2261A(2)     '
                                                                                       ,     *                                    .
                                                                                                                     .
                                                                                        *'
.
    Description: Interferencewith candidateforoftsce;threatsin interstate com merce'
                                                                                   ,cyberstallting



                                  ,                     PROCEEDIN GS
    CURRENTBOND STATus:
    (Xj            Governmentmoved fordetentionand defendantdetainedaherhearing indistrictofarrest
    (J             Governmentmovedfordetentionanddefendantdetainedpendingbondhearingindistrictofoffense
    E1             Other:
    CouNsEL: ()RetainedOwnCounselg)FederalDefenderOrganization (X )CJA Attorney (1None
    INTERPRETER: (X )NO ( )Yes Lallguage:                                                                                   .
'




                                          T O:THE U NITED STATESW RSHAL

        You arehereby comlmanded to takecustody ofD AN IEL M CM AH O N and to transportthe defendantwith a
        certifiedcopy ofthisComm itmentOrderforthwithto theChargingDistrictandthereafterdeliverhertotheUnited
        StatesM arshalforthatDistrictorto some otherofficerauthorized to receivethe defendant.                                        '


        SEPTEMBER Xv >2019                     Z                .           .

                                                   THOM AS G.W ILSON
                                      .
                                          UNITED STATES M AGISTkATE JUDGE
                                               '                                                 .       '           .



                                                          R ETURN
         Commi
             tmentOrderRecei
                           ved:           Pl
                                           ace ofCommi
                                                     tment:                             Date DefqndantCommitted:



            Date                          Uni
                                            ted StatesMarshal                              ByDeputyMarshal




        Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 2 of 11 Pageid#: 38
Electroniccasep'ilingIu.s.oistrictcouft-ulzdleDistrlcto?y'lorida
                                                       ' .
                                                                                          page 1of3
                                                                                                  .
  .




                                                                                          CLOSEP
                                     V.S.DistrictCourt
                            M iddleDistrictofFlorida(Tamga)
                CRIM INAL VOCIQET FOR CASE #:8:19-mJ-42237-TGW -1
                                     InternalU se O nly


Casetitle:USA v.M cM ahon                    ..              DateFiled:99/18/2019
Othercourtcasenumber:.3:19-cr-14 W esterp Districtof         DateTerm inatid:09/24/2019
                       Virginia

Assignedto:M agistratrJudge'Fhomas
0.W ilson

Defendant(1)
TERMI
D anielNAT
       M cMED..û#/J4/Jq79
            ahon                           representedby NicholasGianniM atassinl
                                                             M atassiniLaw Fil'm ,PA
                                                             2811W Kehnedy Blvd
                                                             Tampa,FL 31609
                                                             813/879-6127
                                                             Fax:813/87j-2209
                                                             Email:ngm@matassinilaw.çom
                                                             fnAD .dH ORNEY
                                                             dH ORNEY TO BE NOTICED
                                                             ,

                                                             D esignation:CJA Appointment

Pendin: Counts                                               Disposition
N one

 Hiehest.oftehset''
                  lévelstopenihz)
 N one

 Term inated C ounts                                         D isposition
N one

 HizhesiOffenseLevel(Term inated)
 N one

 C om plaints                                                D isposition

 18:245.F FEDEM LLY PROTECTED
 ACTIV ITIES,18:875C.17
 INTERSTATE COMMUNICATIONS-
 THREATS,18:2261.F INTERSTATE

  Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 3 of 11 Pageid#: 39
https://ecf.;m d.circ11.dc&cgi-bi& DktRpt.p1?509722770627358-L 1 0-1                       9/24/2919
                                                                 '
      s
                                                          '                           '
                  .                                              ..
                                                                      z. . ,.
                                                                       ry-. u;.                 ..l.. ).                 '            .     n
        ElectronicCaseFilinglU.S.DistrictCourtL'M iddleDistfièiöf
                                                                (
                                                                L
                                                                -
                                                                ..
                                                                 klorida                                                              Page2of3


             DOM ESTIC VIOLENCE
        ..    .           ..   ..   .             .                                                   -    .          . ..        .   -         '




             Plaintiff
                                                                                                                                                                ''
                                             .
             USA                                                                represented l)y DanielGeorge
                                                                                                US Adprney'sOffsce -FLM
                                                                                                          Suite3200
                                                                                                       400 N Tampa St
                                                                                                       Tam pa,FL 33602-4798
                                                                                                          813-274-6028                              '
                                    .
                                                                                                       Epail:daniel.george@usdoj.giv
                                                                                                       LEAD WTTOAXCF                                .
                                                               .. -               '   ' '
                                                                                        :- ..
                                                                                                       ATTORNEY TO BE NOTICED '                     .
                                                                                                       D esignatioh:Retained

             D ate Filed            #            D pcketText
             09/18/2019
                      '                 1 Rule5(c)(3)DocumentsReceivedfrom W esternDistrictofVirginiaastt)
                                          DanielM cvahon.(DM S)(Entered:09/18/2019)
              09/18/2019                2 Arrest(Ru1e5(c)(2))ofDanielMcM ahonfrom W esternDistrictof
                                                 Virginia on chargesofinterference with candidateforelective office;
                                          threatsininterstatecommerce,cyberstalking.(DM S)(zntered:
                                          (jwjgutljq)
                                                                                                                                                        :
             09/18/2019
              '                         3 ***CJA 23FinancialAffidavitbyDanielM cM ahon.(DM S)(Entered:
                                          09/18/2019)                                             '
             09/18/2019                 4 ORDER ofAppointm entofCJA Counselasto DanielM cM ahon:
    .
        '
                                          Appointm entofAttorney NicholasM atassini.Sighed by M agistrate
                                                 JudgeThomasG.W ilson on9/18/2019.(W ilson,Thomas)(Entered:
                                                 09/18/2019)
              09/18/2019                 é M inuteEntryforproceedingsheldbeföreM agistrateJudgeThomasG.
                                           W ilson:lnitialAppearancein Rule5(c)(3)ProceedingsastoDaniel
                                           V cM ahonheldon9/18/2019.(DIGITAL)(lnterpretçri anguage:N/A)    .
.
                                        ' (DM S)(Entered:09/24/2019)
              09/22/j019                j M OTION forBondby DanielMcM ahon.(M atassini,Nicholas)(Entered:
                                         .

                                          09/22/2019)
              09/23/2019                .
                                        2. M inuteEntryforproceedingsheldbeforeM agistrateJudgeThomasG.
                                                 W ilson:D etention H earing as to D anielM cM ahon held on 9/23/2019.
                                                 (DIGITAL)(Interpreter/Language:N/A)(DVS)(Eritered:09/24/2019)
              09/24/2019                3 DETENTIOX ORDER pendingtrialastoDanielM cM ahon(1).
                                         .

                                          Signed by M agistrateJudgeThomasG.W ilson on9/24/2019.(DM S)                                                      '
                                          (Entered:09/24/2019)
              09/24/2019                : COM M ITM ENT TO ANOTVER DISTRICT astoDanielM cM ahon.
I
                                                 Defendantcom m itted toW estern DistrictofVirginia.Signed by  ,




                  Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 4 of 11 Pageid#: 40
            https://ecf;md.circ11.dcidgi-bi&DktRpt.p1?509722770627358-L 1 0-1                                                             9/24/2019
                                                                '
                                                       . ,
                                          =
ElectronicCaseFilingIU s.tDistrictCoutt-M:iddleDistrl:d of
                       .                                .6Florida               PAge 3of3


                         M ajistrateJudgeThomasG.W ilson on 9/24/2019.(DM S)(Entered:
                         09/24/2019)
 09/24/2019          J-Q TZANSFER Ru1e(5)(c)(3)toW estelm DistrictofVirginiaastoDaniel
                         M cM ahon.(DM S).
                                         (Entered:09/24/2019)
 09/24/2019     't
                Q          (Courtonly)***TerminateddefendantDanielMcMahon,pending         '
                           deadlines,andmotions.(DM S)(Entered:09/24/2019)




  Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 5 of 11 Pageid#: 41
https://ecf.tlm d.circl1.dc&cgi-bi& DktRpt.p1?509722770627358-L l 0-l               9/24/2019
                           UNITEb STATESDISTRICT CUURT
                             M IDDLE DISTRICT OF FLORIDA
                                   TAM PA DtVISION

                                          CLER K 'S M IN UTES

    CASE No.8:19-1434
                    *-2237-T-TG W
                      .
                                                           DA TE :SEPTE54B ER l8-2019     .




    HON O RA BLE TH O M A S G .W ILSON

    UN ITED STATES OF AM ERICA                              AUSA DAN IE1.GEORGE
    -   V.'
    DANIEL V CM AHON                                        CJANIqHOLASMATASSIMI
    INTERPRETER:N/A                                         -1-1M E:3:48-3:56 (8.
                                                                                1Anin.)
    DEPUTY CLERIQ:DA W N M .SA UCIER                        C ()UR-I-REPO lè'1-ER :N/A
    TAPE:D IG ITA L                                         COUIW RO OM 12A
'



    PRO CEEDIN G S: IN ITIA L APPEA RA NC E -R ULE 5
                  D'ef(
                      -)ndantprovided w/copy ofSupefseding Indictm ent li-onn'
                                                                             W estern
                  Distrid ofVirginia(CaseNo.3:19-c,r-l4)
        y     '                   ê
            X '   A rrestDate:9/18/20l9
                  Financialaffidavitstlbm itted
            X     C.
                   1A counselappointed fbrpurpùseso17today's hearing
            X     Cotlrtadvisesdelkndantof-
                                          'Rule 20 and Rtlle 5 righfs and charges.
                                          -                      .'
                                      .                         ..
            X     Defendantyvaives identity hearing in tl
                                                        nis district
            X     Detention/Bond:
                          G overnlnnent:Seeltsdetention asrisk ogiligi
                                                                     ntand dangerto tlne
                          connluunity..

                          Defendant: Requests eonfinuance ot'bond l
                                                                  nearing untilnextNveek.
                          Court: D ete'
                                      ntion hearing to be schedtlled forM ondaysSept.23.
                          20l9,at3:30 p.lnn.
                  Delkndantrelmanded to custody o1:I.J.S.Nlarshalpending detention hearing




Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 6 of 11 Pageid#: 42
                         UNITBD STATBSDISTRICT CQJJRT
                           M IDDLB DISTRIW OF PLORIDA
                                 TAMPA DIW SION
                                    CLERK'S M IN UTES

CASE No.8:19-mj-2237-T-TGW                            DARY :SEPTEM BER 23,2019

HONOM BLE THOM ASG.W ILSOY
 UN ITED STATES OF AM ERJCA                           AUSA CARLTON GAMMONS
                                                      rorDAN IEL GBORGE
-   V-
DANIEL M CM AH ON                                     C7A NICHOLA S M ATA SSN

 m TERPRETER:N/A                                      TIh4E:3:58-5:00 (1hr.2 min-)
 COURT REPORTER:N/A                                   TXPE:DIGITAL
 DEPUTY CLERK:PXWN M.SAUCIER                          COURTROOM 12A
 PRO CEEDING S: DETENTION HEAW NG

Government: Requestsdetention asrisk oftlightalld dangerto the com munity.Government
callsFBISpecialTask ForceOfficerSiobhan M eseda.W itnesssworn.D irectexam ination by
governm ent.Cross-exam inationby defensecounsel.W itnessexcused.G overnm entintroduces
CompositeExhibit1.

Defendant:Requests conditions of release as set forth in m otion. Calls PaulM cM ahon,
 defendant'sfather.W itnesssworn.Directexamlnationbydefensecounsel.Cross-examination
 by governm ent.W itness excused.

 Closing argum entby defendant. D efendantwilling to undergo m entalhèalth evaluation and
 abide by and conditionsim posed by the court.

 Closing argum entby the governm ent.

 Court:Defendantto be detained asdangerto the com munity.

 Defendantrem anded to custody ofU .S.M arshal.




Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 7 of 11 Pageid#: 43
    Case 8:19-mj-02237-TGW Document8 Filed 09/24/19 Page 1 of3 PagelD 13



                     G ITED STATES DISTRJCT COURT
                      M IDDLE DISTRICT OF FLORIDA
                            TAM PA DIVISION

     UNITED STATES OF AM EY CA
     V,                                     CASE No.8:19-mj-2237-T-TQW
     DAM EL M CM AH ON




                 THISCAUSEcametobeheûrduponthedefendant'sM otionfor
     PretrialRelease(Doc.$),whichwasfiledafterarequestedcontinuanceofthe
     defendant'sdetention heaf
                          ' ( lng. BecaujeIfind clearandconvincing evidence

     thatthedefendantpresentsadangerto thesafety ofan individualand tothe

     com m unity,he should be detained w lthoutbail.

                 The Governméntrequested detention pursuantto 1à U.S.C.

     3142(9(1)(A)involving a crim e of violence. Contrary to the defendant's
     argum ent,the charge in Count Three, which alleges the transm ission in

     interstate Commerce Ofa Communication cohtaining a threatto injure an
     individual,constitutesa crim e ofviolence.A Sçcrim e ofviolence''isdefned

     in 18U.S.C.16(a)asanoffensethathasasanelementthethreateneduseof
     Physicalforceagainstaperson.CountThreefallsinto thatcategdry.




Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 8 of 11 Pageid#: 44
                                      '
                                  .       y,
                                           ..'        (.. .,j

     Case 8:19-mj-02237-TGW Document8 Filed09/24/19 Page 2 Qf3 PqgelD :.4


                 Todetainthedefendantonthebasisofadgngertoan individual,

     thegovernmentm ustmqkeàshowingbyclearandconvincingevidence.'The

     gokernmentpresented evidence showing thatthe defepdanthas a mentally
     unstable hatred ofblacks,Jews,and gays,asthe defendant'smothertold an

     FBITask Force agent. Thisw as furtherconGtmed by th> defendant'à vile

     lntem etpostings. Those.ppsting reflec!an irratiunalview öfthose groups.
     Includedam ong thepostingswerecom mentsby thedefendantcom mending

     m assm urderers.

                 The defendant also possessed a number of Grearm s,thereby

     dem onstrating thatthe risk ofdangerousness isreal.There wassom e dispute

     whetherthe FBIhad seized allofthe defendant's firearm s,butthe evidence

     showed the defendantclearly hasthe opportunity to obtain Grearms from

     varioussources.

                 A$thispoiùt,thedefendant'sirrationalhatred ofblacks,Jews,
     and gays,along with his ability to öbtain firearnts,zpresiàts a clear ahd'
     convincing dangerthathis m ehtalinstability w illcause him to engage in acts

     ofkiolence. Accordingly,the defendantshoùld bedetained.

                 ltis,therefore,upon consideration,

                 ORDVRED:



                                                 -
                                                     2-



Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 9 of 11 Pageid#: 45
     Case$:19-mj-Q2231-TGW Document8 Filed 09/24/19 Page 3 of3 PagelD 15


                       That the defendant DAN IEL M CM AHON shali be

     D ETA INE D w itlnoutbail.
                  2,Th'
                      at.thetdefyndantishereby CO M M ITTED to the cusn
                                                                      t:dy

     ofthe A ttornèy G eneratforconfinem entin a con-ections facility separate,to

     theextentpractieable,frol'n personsawaiting orserving sentencesorbeing

     held in custody pendil
                          -ig appeal..
                                  .   '
                          ,
                  3. Thatthe defendantslnal1be afforded reasonable opporttlnity
      x       '
      tol-private consultation w ith counsel.

                  4.Thatthepèrson in charge o.
                                             fthe correctionsfacility in which

      the defendant is confsned shallcleliver the defendantto th4 U nited States

      M a&-
          sh.
            alforthe purpose ofappearing in court.
                    ' ORD ERED àtTalrnpa,Florida,thisXYYfdayofSeptember,
            D ON E and

      2019.                                 ..
                                             y
                                           J AW'Y'QV .W WW
                                                 TI-IO M A S G .W ILSO N   7
                                          UNITED STATESM AGISTRATE JUUGE




Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 10 of 11 Pageid#: 46
czA 2
(
Re
 .
 v
 ...  ..... .
   )jj)
   ,,   .
            ,u.jj.ssxvy.j,.u., J)yk,oAy
                                      .N
                                       ov
                                        q.,
                                          I
                                          jjjl
                                             ,y
                                             y
                                             ..,
                                              .

                                               A
                                               o,F
                                                 OJ,(DS,A
                                                        R
                                                        .
                                                        y.
                                                         w.
                                                          V
                                                          c,j
                                                            I,Jjoy.
                                                                  #.
                                                                   wss:
                                                                      j
                                                                      svr,
                                                                         ts
                                                                          k.
                                                                           j.
                                                                            cj
                                                                             , ,...
   IN THE UNITEDSTATES O DISTRICTCOURT O COURT OFAPPEM ,S                                    O OTHERçpec4ybelow)
I
N TI4ECASEOF                                          '
                                                                                                                                          LX ATION NUMBER
                                                          FOR
                                                                                                                                     i

                                                                                                                                     I
                       L
 PERSON REPRESENTED (Showyour/W/name)                                                                                                      M KET NUMBERS

  nqhfilW (!ïlm m cA wkm 3
                         1(
                         2O
                          DA
                           Dp
                           œep
                             f
                             en
                              l
                              d
                              ant-
                                 .J
                                  A
                                  û
                                  d
                                  vu
                                   e
                                   l
                                   ni
                                    l
                                    e                                                        4O     ProbationViolalof
                                                                                                                                         MagistateJudge

                                                                                                                                         NstrictCim!
                                                                                             5O     Suyrvi se.
                                                                                                             dRtleastVioluto!
                                                                                             5O     Ha&asPetiti  oner                    Cpurt(lcApjltals
 CHARGE/OFFENSE(
               descnbe4
                      /'
                       JJw?2J&d4.checkbox.
                                         -S               O Felony                           :O     2255Pzti tiûner
                                                          (
                                                          n Misdemeanor                      8 O MawrialWimess
                                                                                        --
                                                                                             , o .othtr(sgcl
                                                                                                           w

                                          ANSWERSTO QUEW IO REGARDIXGABILIW TO /AY
                       Mzyounow employed?                 O Ye5                 No O StlfeEmployed
                    Nameandaddfessoftmpkoyec
                       IF YLS,how muchdoyou                                             IF NO.givemonth andyearofl%templom ent?
            EMPLOY-             ea permonth? $ - - '-               -   - - -      -             How muc:uidyouea!'npermonth? $'-                  '-

            MEXT    lfmm ied. isyottrsxuseempioyed?                       O Yes ' No
                                                                                                       lfyouazeaminorunlkragc21.
                            IF YES,how ml
                                        xhdoesyour                                              whati
                                                                                                    stheappfoximattmonthly i
                                                                                                                           ncome
                              s'sxuseeam Nrmonth?$                                                    ofycurparknlls)orguardiants)? $
 INCOM E               Haveyourecei
                                  vedwithi
                                         n lhepas!12monthsany incomefrom abtzsiness,professi
                                                                                           cnorothrrform ofself-employmenkorinthe
    &                  form ofrentpayrlwnts.inttrestsdividend:retiremrlqorarmuitypaymene.or(ltiteçscurcel?                       O Yt: O No
 ASSETS     OTHER                                                       RECEIVED                                          SOURCES
            INCOME              IFYES,givetheamél   znt $
                                 receivedacdidentifythe $
                                                sourcs $
            CASH           Doyouhaveanycashonhandormoneyinsavinpscrcheckingaccounts? O Yrs O Nc IFYES.totalamount?$

                           Doyouownanyrçalestatt.stocks,bo              nc s.automobiles,orothervaluabl
                                                                                                      eproperty(exiludingordino hotlseholdfumishings
                           andcluthing)? O Yes O No
                                                                         V t E                                         DESCRIN ION
               PROP-             IF YES.givévalueand $
               ERTY                 descripti
                                            onfbregch $
                                                      $
                                                      $         .


                                             VtARITAL STATUS                   Listpersonsyouactuallysuppcn and Tourrelatinfkship tothtm
                                              Single                  Total
                  DEPENDENTS                  Married                 No.of
                                              W idowtd              Depe ents
 OBLIGATIONS                                  SeparaledorDivorced             .- - ...-.., - - - - .- -..- ...- - ,,.- -,. - .- .- ..- - .- -- - '- - .- . '- '- - '.----

      &                                                  '                                                                                          M ONTHL:.
    DEBTS    DEBTS &                                         pEscam nox                                        TOTAL DEBT                           PAYM ENT
             MoNn lt,v BILU                                                                       .. $                                        $
             (Renl.ulilities-IOC/U.                                                                  $
                                                                                                     ,                                        $
             charseaccounts.elc;                                                                     s                                        $
                                                                                                     $            - .- - .           - - - .- $ - .-- ..- ..-.- .- - --

 Icelifymldtr7t:a11 ofyçjuq tha!      irtgoingistrueandcorrect.


                             '--jIGNATUG b'
                                (OR',
                                    JRR'
                                    I
                                          fDEFENDAA-F
                                       ;NRI?##u&%'
                                                 N7f/
                                                    .
                                                    ))

        Case 3:19-cr-00014-NKM-JCH Document 19 Filed 09/30/19 Page 11 of 11 Pageid#: 47                                       !/-
                                                                                                                                %-
                                                                                                                                 .
                                                                                                                                 /!q$
